ON APPLICATION FOR REHEARING
Decided June 2.9, 1935
By THE COURT
Submitted on application for rehearing.
We have given careful consideration to the application and find that the matters therein urged were carefully considered by the court in our original opinion. We would not be disposed to insist upon our determination that notice was required before the appointment of the receiver if upon the merits there was a showing justifying the naming of a receiver. We would give the trial court wide latitude in making determination whether or not, under all the circumstances, there was danger of irreparable loss to the plaintiff if notice were not waived.
The effect of the appointment of the receiver was to take possession only of the corn crop to which, in our judgment, the defendant company was entitled.
The application for rehearing will be denied.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.